Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 1 of 31 PageID: 224



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     ZENIDA HEATH,                        No. 1:20-cv-02049-NLH-KMW

                     Plaintiff,

           v.                             OPINION

     GLOUCESTER TOWNSHIP et al.,

                    Defendants.


 APPEARANCES

 DAVID WESLEY CORNISH
 CORNERSTONE LEGAL GROUP, LLC
 230 SOUTH BROAD STREET
 17TH FLOOR
 PHILADELPHIA, PA 19102

       Counsel for Plaintiff.

 DOUGLAS DIAZ
 VINCENT P. SARUBBI
 ARCHER & GREINER, PC
 ONE CENTENNIAL SQUARE
 HADDONFIELD, NJ 08033-0968

       Counsel for Defendant Gloucester Township.

 HILLMAN, District Judge

       This matter arises from an incident in which Plaintiff

 Zenida Heath was pulled over and handcuffed by a Gloucester

 Township police officer.      Plaintiff brings a series of claims

 under 42 U.S.C. § 1983 and New Jersey state law for violations

 of her constitutional and civil rights.        Presently before the

 Court is Defendant Gloucester Township’s motion to dismiss, as
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 2 of 31 PageID: 225



 well as Plaintiff’s motions for an extension and for leave to

 file an amended complaint.      For the reasons that follow,

 Defendant’s motion will be granted in part and denied in part,

 and Plaintiff’s motions will be denied.        Plaintiff, however,

 will be separately granted leave to file an amended complaint if

 she is able to cure the deficiencies noted in this Opinion for

 any claims not dismissed with prejudice.

                                 Background

       Plaintiff Zenida Heath is a black woman in her mid-30s, who

 works as a psychiatrist and professor.        She alleges that on June

 6, 2019, at approximately 3:30 PM, she was driving her car with

 her three children and two students she had been tutoring

 through Gloucester Township, New Jersey.         Plaintiff was pulled

 over by Gloucester Police Officer #1 (“Officer 1”), a white man,

 who demanded her proof of identification.

       After Plaintiff provided Officer 1 with identification, he

 went back to his vehicle; shortly after, he returned, ordered

 her out of her vehicle, and handcuffed her, claiming that there

 was an outstanding warrant for her arrest.         Plaintiff alleges

 that she “was handcuffed so tightly her wrists were in extreme

 pain.”   (ECF No. 1 at ¶ 18).      Officer 1 then contacted police

 dispatch, and Gloucester Police Officer #2 (“Officer 2”) arrived

 on the scene.

       During this time, Plaintiff’s two students repeatedly told

                                      2
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 3 of 31 PageID: 226



 Officer 1 that Plaintiff had not committed any traffic

 violations or criminal violations, and therefore he did not have

 any right or reason to pull her over.        Officer 1 responded by

 stating that he had pulled her over for a driving infraction.

 When Officer 2 arrived, Plaintiff told him that she had not

 committed any traffic violations and believed she had been

 racially profiled, and her students further repeated that

 Plaintiff had not committed any traffic violations.          Officer 2

 then spoke to Officer 1 separately; after this conversation,

 Officer 1 informed Plaintiff that she “did not actually have a

 warrant for her arrest, and that she was free to leave the

 scene.”   Id. at ¶ 25.    At no point was Plaintiff cited for any

 driving infraction or charged with any criminal offense.

       On February 25, 2020, Plaintiff filed a complaint in this

 Court against Gloucester County, Gloucester Township, and the

 two unnamed officers.     (ECF No. 1).     She later filed a

 stipulation of dismissal as to Gloucester County.          (ECF No. 3).

 On May 26, 2020, Defendant Gloucester Township filed a motion to

 dismiss all claims.     (ECF No. 5).     Defendant’s motion was set

 for July 6, 2020, leaving a June 22 due date for any opposition

 Plaintiff wished to file to the motion.        June 22 came and passed

 with no such opposition brief being filed; however, on July 1,

 Plaintiff filed a motion for an extension of time to respond to

 Defendant’s motion to dismiss, (ECF No. 8), which Defendant has

                                      3
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 4 of 31 PageID: 227



 opposed.     Finally, 13 days later, on July 14, Plaintiff further

 filed a motion for leave to file an amended complaint, which

 seeks to add Camden County as a defendant.         (ECF No. 10).

 Presently pending before the Court are Defendant’s motion to

 dismiss, and Plaintiff’s motions for an extension of time and

 for leave to file an amended complaint.

                                 Discussion

    I.     Subject Matter Jurisdiction

         The Court has original federal question jurisdiction over

 Plaintiff's federal claims under 28 U.S.C. § 1331, and has

 supplemental jurisdiction over the New Jersey state law claims

 pursuant to 28 U.S.C. § 1367(a).

    II.    Legal Standards Governing Motions to Dismiss

         When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).          It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

         “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

                                      4
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 5 of 31 PageID: 228



 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

       To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a

 plaintiff must plead to state a claim; (2) the court should

 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

 quotations, and other citations omitted).

       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

                                      5
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 6 of 31 PageID: 229



 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

       A court in reviewing a Rule 12(b)(6) motion must only

 consider the facts alleged in the pleadings, the documents

 attached thereto as exhibits, and matters of judicial notice.

 S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

 181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

 however, “an undisputedly authentic document that a defendant

 attaches as an exhibit to a motion to dismiss if the plaintiff’s

 claims are based on the document.”        Pension Benefit Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993).    If any other matters outside the pleadings are presented

 to the court, and the court does not exclude those matters, a

 Rule 12(b)(6) motion will be treated as a summary judgment

 motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).



                                      6
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 7 of 31 PageID: 230



    III. Analysis

       Plaintiff’s Complaint asserts twelve claims, under both 42

 U.S.C. § 1983 and New Jersey state law.        Her § 1983 claims

 allege violations of numerous constitutional provisions,

 specifically alleging that Defendants’ actions constituted false

 arrest (Count 1), excessive force (Count 3), assault (Count 5),

 false imprisonment (Count 7), unjustified search and seizure

 (Count 9), failure to intervene Count 10), and a Monell claim

 against Gloucester Township for their liability for the

 officers’ actions.     (Count 12).    Her state law claims largely

 mirror these claims.

       Defendant has moved to dismiss each of Plaintiff’s claims

 on a number of grounds.      As mentioned above, Plaintiff has not

 filed any opposition to Defendant’s motion to dismiss.           However,

 although Plaintiff did not file opposition to the present

 motion, “the Court must address unopposed motions to dismiss a

 complaint on the merits.”      Estate of Casella v. Hartford Life

 Ins. Co., No. 09–2306, 2009 WL 2488054, at *2 (D.N.J. Aug. 11,

 2009) (citing Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d

 Cir. 1991)).    Accordingly, the Court will address Defendant’s

 arguments for dismissal on the merits.

       A. Plaintiff’s § 1983 Claims

       Plaintiff first asserts a series of claims under § 1983 for

 violations of multiple different constitutional provisions.

                                      7
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 8 of 31 PageID: 231



 Section 1983 is not a source of substantive rights, but provides

 a vehicle for vindicating the violation of other federal rights.

 Graham v. Connor, 490 U.S. 386, 393-94 (1989).         To state a claim

 for relief under § 1983, a plaintiff must allege the violation

 of a right secured by the Constitution or laws of the United

 States, and that the alleged deprivation was committed or caused

 by a person acting under color of state law.         West v. Atkins,

 487 U.S. 42, 48 (1988); Piecknick v. Pennsylvania, 36 F.3d 1250,

 1255-56 (3d Cir. 1994).

            1. Claims under the Fifth, Sixth, Eight, and Fourteenth
               Amendments

       Plaintiff asserts six separate § 1983 claims based on the

 actions of the officers at the scene that day.         In an example of

 highly generalized pleading, Plaintiff alleges that the actions

 she claims constitute false arrest, excessive force, assault,

 false imprisonment, unjustified search and seizure, and failure

 to intervene violate not only the Fourth Amendment, but

 different combinations of the Fifth, Sixth, Eight, and

 Fourteenth Amendments as well.       To the extent these counts

 allege violations of those amendments, each of them fail.

       First, “the Fifth Amendment restricts the actions of

 federal officials, not state actors” such as the Defendants

 here.   Thomas v. East Orange Bd. of Educ., 998 F. Supp. 2d 338,

 351 (D.N.J. 2014) (citing Nguyen v. U.S. Cath. Conf., 719 F.2d


                                      8
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 9 of 31 PageID: 232



 52, 54 (3d Cir. 1983)).      Second, the Sixth Amendment’s

 protections explicitly only apply to criminal prosecutions.

 U.S. Const. amend. VI.      Plaintiff herself pleads that she was

 never charged nor cited for any criminal violation, and

 accordingly no criminal prosecution ever occurred.          Third, the

 Eight Amendment “applies only ‘after [the State] has secured a

 formal adjudication of guilt in accordance with due process of

 law.’”   Calabrese v. Tierney, No. 19-12526 (FLW), 2020 WL

 1485944, at *11 (D.N.J. March 27, 2020) (quoting Natale v.

 Camden Cty. Corr. Facility, 318 F.3d 575, 581 (3d Cir. 2003)).

 Again, Plaintiff was never charged for any crime, and therefore

 no adjudication of guilt has occurred.

       Finally, to the extent Plaintiff intended to assert claims

 under the Fourteenth Amendment, they too fail.         First, the

 claims asserted by Plaintiff here, all relating only to

 Plaintiff’s traffic stop and subsequent handcuffing, are

 properly evaluated under the Fourth Amendment, not the

 Fourteenth Amendment’s due process clause.         See Boyd v. City of

 Jersey City, 2018 WL 2958468, at *4 (D.N.J. June 13, 2018)

 (“[T]he constitutionality of arrests by state officials is

 governed by the Fourth Amendment rather than due process

 analysis.”) (quoting Berg v. Cty. of Allegheny, 219 F.3d 261,

 268–69 (3d Cir. 2000)); Bocchino v. City of Atl. City, 179 F.

 Supp. 3d 387, 394 (D.N.J. 2016) (“Claims of excessive force at

                                      9
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 10 of 31 PageID: 233



 the time of an arrest are evaluated based on the Fourth

 Amendment’s prohibition against unreasonable searches and

 seizures.”).     Second, as Defendants note, despite referencing

 the concept of equal protection in numerous of her claims,

 Plaintiff has not actually alleged any separate count or claim

 for a violation of equal protection under the Fourteenth

 Amendment, instead simply including the phrase within the

 paragraphs supporting claims most properly asserted under the

 Fourth Amendment.

       For these reasons, Plaintiff’s claims under each of these

 constitutional provisions will be dismissed.          Her claims under

 the Fifth, Sixth, and Eight Amendment, and her Fourteenth

 Amendment due process claims, are futile and will be dismissed

 with prejudice.     To the extent that Plaintiff intended to plead

 any Fourteenth Amendment equal protection claims, those claims

 will be dismissed without prejudice.        For the purposes of the

 current Complaint, Plaintiffs § 1983 claims can only survive to

 the extent they sufficiently allege violations of the Fourth

 Amendment.

             2. Claims under the Fourth Amendment

       Plaintiff’s only remaining § 1983 claims are therefore for

 false arrest, excessive force, assault, false imprisonment,

 unjustified search and seizure, and failure to intervene in

 violation of the Fourth Amendment, and a claim against

                                      10
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 11 of 31 PageID: 234



 Gloucester Township for their liability for these violations.

 The Court will first address Plaintiff’s claims for false arrest

 and false imprisonment, as their elements and Defendant’s

 arguments for dismissal largely overlap.

       To state a claim for false arrest, a plaintiff must

 establish: “(1) that there was an arrest; and (2) that the

 arrest was made without probable cause.”         James v. City of

 Wilkes–Barre, 700 F.3d 675, 680 (3d Cir. 2012).          To state a

 claim for false imprisonment, a plaintiff must establish: “(1)

 that she was detained; and (2) that the detention was unlawful,”

 which can similarly be “based on an arrest made without probable

 cause.”    Id. at 682-83 (citing Wallace v. Kato, 549 U.S. 384,

 389, 127 S.Ct. 1091, 166 L.Ed.2d 973 (2007)).

       “Here, there is no doubt that an arrest occurred when

 Plaintiff ‘was placed in handcuffs at the scene’” and told there

 was an outstanding warrant for her arrest.         Catalano v. City of

 Trenton, 2019 WL 2315092 (D.N.J. May 31, 2019) (quoting Estevez

 v. City of Philadelphia, No. 06-3168, 2007 WL 707358, at *4

 (E.D. Pa. Mar. 2, 2007)).       Nor is there any question that she

 was detained.     Instead, Defendant’s argument for dismissal of

 Plaintiff’s claims for false arrest and false imprisonment is

 that Plaintiff has not sufficiently pled that the officers

 lacked probable cause to detain and arrest her.

       Defendant’s central argument for why Officer 1 had probable

                                      11
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 12 of 31 PageID: 235



 cause to arrest Plaintiff is that, as her Complaint

 acknowledges, he told her that there was an outstanding warrant

 for her arrest.     According to Defendant, the simple fact that he

 later told her that there was not in fact such a warrant and she

 was free to leave does not impact the probable cause analysis.

 For this proposition, Defendant relies entirely on Catalano v.

 City of Trenton, No. 18-11646 (FLW) (DEA), 2019 WL 2315092

 (D.N.J. May 31, 2019).

       In Catalano, an officer had initially arrested the

 plaintiff in connection with an alleged outstanding warrant,

 before subsequently releasing him after he overheard that there

 had been a “mistake” and that there was not in fact any warrant.

 Id. at 6.    However, the plaintiff there “expressly

 acknowledge[d] that [the officer] learned that he had been

 mistaken about the existence of the warrant only after Plaintiff

 had been initially handcuffed,” and the court emphasized that

 “there is no allegation that [the officer] was untruthful about

 whether the warrant existed.”       Id.

       These factual allegations are plainly different from the

 allegations put forth by Plaintiff here.         Plaintiff does not in

 any way acknowledge that Officer 1’s claim that there was an

 outstanding warrant for her arrest was a “mistake,” and in fact

 explicitly alleges that her seizure “was predicated on

 falsehoods fabricated by the Defendant Officers,” and that

                                      12
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 13 of 31 PageID: 236



 “Defendant Officers knew or had reason to know of the falsity of

 the allegations they made against” her.         (ECF No. 1 at ¶¶ 29,

 31).    If proven, Plaintiff’s allegation that Officer 1

 fabricated the alleged warrant would be sufficient to show a

 false arrest and false imprisonment in violation of the Fourth

 Amendment.    Accordingly, Defendant’s motion to dismiss as to

 these claims will be denied.

        Plaintiff next alleges that Officer 1’s actions constituted

 an unreasonable search and seizure in violation of the Fourth

 Amendment.    Plaintiff’s Complaint is not particularly clear as

 to whether her claim is predicated on the initial stop, her

 later handcuffing, or both; Defendant argues that either way,

 the claim must be dismissed.       To the extent that Plaintiff’s

 claim is based on her handcuffing, the Court finds that it

 survives for the same reasons outlined above regarding her false

 arrest and false imprisonment claims.

        Further, to the extent Plaintiff’s claim is based on the

 initial traffic stop, the Court finds that she has also

 sufficiently stated a claim at this stage in this litigation.

 The Fourth Amendment protects individuals “against unreasonable

 searches and seizures.”      U.S. Const. amend. IV.      A traffic stop

 is a “seizure” within the meaning of the Fourth Amendment, “even

 though the purpose of the stop is limited and the resulting

 detention quite brief.”      Delaware v. Prouse, 440 U.S. 648, 653

                                      13
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 14 of 31 PageID: 237



 (1979); see also United States v. Delfin-Colina, 464 F.3d 392,

 396 (3d Cir. 2006).      In fact, “[i]n the context of a traffic

 stop, the Fourth Amendment permits even a pretextual stop, if it

 is supported by reasonable suspicion of a traffic violation.”

 Gray v. Hagnar, No. 19-15867(RMB-KMW), 2020 WL 3097471, at *3

 (D.N.J. June 11, 2020) (citing United States v. Lewis, 672 F.3d

 232, 237 (3d Cir. 2012)).

       Plaintiff here explicitly pleads that she “was following

 all traffic laws,” that she had not committed any traffic

 violations, and that she and her passengers repeatedly told the

 officers that she had not committed any traffic violations.

 (ECF No. 1 at ¶¶ 13, 20).       She further pleads that Officer 1’s

 claim that he had “pulled her over for a driving infraction” was

 “predicated on falsehoods fabricated” by the officer, id. at ¶¶

 21, 29, and that the seizure “was without probable cause,

 articulable suspicion or other constitutionally permissible

 basis.”    Id. at ¶ 30.    Finally, she alleges that she was never

 charged or cited for any infraction related to the traffic stop.

 Id. at ¶ 26.

       Defendant, for its part, argues only that Plaintiff’s

 acknowledgement that Officer 1 told her that she had been

 stopped due to a “traffic violation” demonstrates that he had a

 reasonable, articulable suspicion that she had committed such an

 offense.    (ECF No. 5-1 at 15).     However, the simple fact that

                                      14
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 15 of 31 PageID: 238



 Officer 1 told Plaintiff, allegedly after she had already been

 removed from the car and handcuffed based on an alleged warrant

 for her arrest, that he had witnessed a traffic violation does

 not guarantee that the stop was permissible.          See Gentles v.

 Portock, 2020 WL 3412545, at *4 (E.D. Penn. June 22, 2020) (“The

 mere fact that Plaintiff was told he was under criminal

 investigation does not mean Defendants were justified in

 stopping him.”).     At the motion to dismiss stage, the Court must

 accept as true Plaintiff's allegations that she had been

 following all traffic laws and had not committed any traffic

 violations or other crimes that would justify the traffic stop.

 Defendant’s motion to dismiss will therefore be denied as to

 this claim. 1

       Plaintiff also brings a § 1983 claim for excessive force in

 violation of the Fourth Amendment.        While Plaintiffs’ Complaint

 is not overly clear on this point, the Court interprets this

 claim to relate to her allegation that she “was handcuffed so

 tightly her wrists were in extreme pain.”         (ECF No. 1 at ¶ 18).

 Defendant’s only argument regarding Plaintiff’s excessive force

 claim is that she “fails to plead facts sufficient to sustain a

 claim for excessive force in implementing the lawful arrest.”


 1 To the extent that Plaintiff’s false imprisonment claim,
 discussed above, was intended to be based on her initial traffic
 stop, the Court finds that it survives dismissal for the same
 reasons.
                                      15
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 16 of 31 PageID: 239



 (ECF No. 5-1 at 15).

       “To state a claim for excessive force as an unreasonable

 seizure under the Fourth Amendment, a plaintiff must show that a

 ‘seizure’ occurred and that it was unreasonable.”          Kopec v.

 Tate, 361 F.3d 772, 776 (3d Cir. 2004).         While the Third Circuit

 has recognized that plaintiffs can pursue successful excessive

 force claims based on handcuffing, it also warned that “we do

 not intend to open the floodgates to a torrent of handcuff

 claims.”    Id. at 777.    This Court, and other courts in this

 district, have previously dismissed excessive force claims

 regarding tightness of handcuffs when the Complaint pled only

 that their handcuffs were too tight resulting in injury, and

 failed to include additional facts such as the amount of time

 the plaintiff was handcuffed and whether they had requested the

 cuffs be loosened.      Edwards v. Gahm, No. 16-5702, 2018 WL

 5669166, at *2 n.4 (D.N.J. Nov. 1, 2018).         See also Bey v.

 Kranz, et al., No. 19-14703 (SDW) (LDW), 2020 WL 6938335, at *1,

 5 (D.N.J. Nov. 25, 2020) (holding that “Plaintiff's vague

 allegations” that an officer had “violently twisted the tight[]

 handcuffs against [her] wrist which caused extreme pain and

 swelling” were “insufficient to plausibly support that

 Defendants used unreasonable force”) (emphasis in original).

       Here, Plaintiff has pled only that Officer 1 handcuffed her

 “so tightly her wrists were in extreme pain,” and that she

                                      16
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 17 of 31 PageID: 240



 suffered pain to her shoulders and wrists from the handcuffing.

 Without further factual allegations regarding the length of time

 she was handcuffed, whether she requested the cuffs be loosened

 or gave any sign that they were too tight or causing pain, or

 any other related facts, the Court finds that she has failed to

 plead sufficient facts to state an excessive force claim.

 Defendant’s motion to dismiss will be granted as to this claim

 without prejudice and with leave to amend.

       Plaintiff has also brought a § 1983 claim for “assault” in

 violation of the Fourth Amendment under Count 5.          However, while

 assault claims can clearly be pursued under state tort law, and

 Plaintiff does allege a state law assault claim here, she has

 put forth no argument or case law to support the concept that

 there is an independent basis for pursuing an “assault” claim

 under the Fourth Amendment.       Instead, an officer’s actions that

 were tantamount to assault would more properly serve as the

 basis for an excessive force claim — a claim that Plaintiff has

 separately alleged here, as analyzed above.         See Hill v. Algor,

 85 F. Supp. 2d 391, 404 (D.N.J. 2000) (“[T]he Court notes that

 an unprovoked assault, if proved by [plaintiff], would

 constitute excessive force under [] the Fourth Amendment.”).

 Accordingly, Count 5 will be dismissed with prejudice.

       Plaintiff next alleges a claim for failure to intervene.

 “[A] police officer has a duty to take reasonable steps to

                                      17
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 18 of 31 PageID: 241



 protect a victim from another officer's use of excessive force,”

 but only “if there is a realistic and reasonable opportunity to

 intervene.”    El v. City of Pittsburgh, 975 F.3d 327, 335 (3d

 Cir. 2020) (quoting Smith v. Mensinger, 293 F.3d 641, 650-51 (3d

 Cir. 2002)).

       Here, Plaintiff has failed to plead sufficient facts to

 show that Officer 2 had a realistic and reasonable opportunity

 to intervene and attempt to stop Officer 1’s alleged actions.

 First, as the Court has already found that Plaintiff has failed

 to sufficiently plead an excessive force claim, Officer 2 had no

 violation he could have intervened to stop.         Second, as

 Defendant notes, Plaintiff’s own version of what happened that

 day shows that each of the relevant steps taken by Officer 1

 that allegedly constitute a violation of her rights took place

 prior to Officer 2’s arrival at the scene; accordingly, having

 not been present, Officer 2 could not have had a reasonable and

 realistic opportunity to intervene.        See Knox v. Doe, 487 F.

 App’x 725, 728 (3d Cir. 2012) (prison guards who were not

 present during events “could not have intervened”).           And, as

 Plaintiff’s own Complaint makes clear, shortly after Officer 2’s

 arrival and conversation with Officer 1, Officer 1 removed

 Plaintiff’s handcuffs and told her she was free to leave.            To

 the extent that Officer 2 had any legal duty to intervene,

 Plaintiff’s own pleading appears to show that he did.

                                      18
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 19 of 31 PageID: 242



 Accordingly, Plaintiff has failed to state a claim for failure

 to intervene, and this claim will be dismissed.

             3. Monell Claim against Gloucester Township

       Finally, Count 12 seeks to hold Gloucester Township liable

 for the alleged constitutional violations of its officers.            This

 claim falls under the theory of liability outlined in Monell v.

 New York City Dep't of Social Services, 436 U.S. 658 (1978),

 which held that municipalities and local governments can be

 liable for the constitutional violations of their employees when

 a plaintiff can demonstrate that the employees’ actions were

 pursuant to a policy or custom of the municipality itself.            Id.

 at 694; Watson v. Abington, 478 F.3d 144, 155 (3d Cir. 2007).

       Defendant first argues that Count 12 must be dismissed

 because Plaintiff has not pled any sufficient underlying

 constitutional violations for which Gloucester Township could be

 held liable.     However, as the Court found above, several of

 Plaintiff’s claims for constitutional violations allegedly

 committed by Officer 1 are sufficient to withstand Defendant’s

 motion to dismiss.      Accordingly, the Court will assess

 Gloucester Township’s remaining argument that it cannot be

 liable for any Fourth Amendment violations because Plaintiff has

 not pled sufficient factual allegations to plausibly state a

 Monell claim.

       Under Monell, a municipality may be liable under § 1983 “if

                                      19
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 20 of 31 PageID: 243



 the plaintiff identifies a municipal ‘policy’ or ‘custom’ that

 was the ‘moving force’ behind the injury.”         Jewell v. Ridley

 Township, 497 F. App'x 182, 185 (3d Cir. 2012) (quoting Monell,

 436 U.S. at 694).     A policy exists “when a decision-maker with

 final authority issues an official proclamation, policy, or

 edict.”    Noble v. City of Camden, 112 F. Supp. 3d 208, 221

 (D.N.J. 2015) (internal quotations and citations omitted).            “[A]

 custom may be established by showing that a given course of

 conduct, although not specifically endorsed or authorized by

 law, is so well-settled and permanent as virtually to constitute

 law.”   Id. (internal quotations and citations omitted).

       “A Monell claim may also be premised on a municipality's

 failure to train, supervise, and discipline.”          Rollins on behalf

 of Estate of Salaam v. City of Newark, No. 18-14473, 2020 WL

 1528035, at *3 (D.N.J. March 31, 2020).         To plead such a claim,

 a plaintiff “must demonstrate that a city's failure to train its

 employees ‘reflects a deliberate or conscious choice.’”           Estate

 of Roman v. City of Newark, 914 F.3d 789, 798, 800 (3d Cir.

 2019) (quoting Brown v. Muhlenberg Township, 269 F.3d 205, 215

 (3d Cir. 2001)).     For claims involving police officers, the

 alleged failure must “amount[] to deliberate indifference to the

 rights of persons with whom the police come into contact.”            Id.

 (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

 Deliberate indifference is plausibly pled by showing that “(1)

                                      20
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 21 of 31 PageID: 244



 municipal policy makers know that employees will confront a

 particular situation, (2) the situation involves a difficult

 choice or a history of employees mishandling, and (3) the wrong

 choice by an employee will frequently cause deprivation of

 constitutional rights.”      Doe v. Luzerne County, 660 F.3d 169,

 180 (3d Cir. 2011) (internal brackets omitted).

       Here, Plaintiff pleads all three forms of liability under

 Monell.    Defendant argues that she has not plead sufficient

 facts under any theory, and instead only “aver[red] in

 boilerplate fashion” that the Township had a custom or policy

 which was unconstitutional and had failed to adequately train,

 supervise, and discipline its officers.         (ECF No. 5-1 at 6-8).

       This Court previously addressed boilerplate allegations and

 the Third Circuit’s standards for adequately pleading claims

 under Monell in Kilgarriff v. Strunk, 1:18-cv-10120-NLH-AMD,

 2019 WL 1434763 (D.N.J. March 31, 2019).         In that case, the

 plaintiff had alleged that Ocean City:

       maintained an “official policy, practice or custom” of
       failing to properly train its police officers to refrain
       from “(1)unlawfully and maliciously assaulting, arresting
       and harassing citizens; (2) intentionally, recklessly
       and/or negligently misrepresenting the facts of arrests
       and/or other police-citizen encounters; (3) falsifying
       police and/or other official records; (4) withholding
       and/or mishandling evidence; (5) making false arrests
       and/or (6) using unreasonable and excessive force.”

 Id. at *5.

       That plaintiff further alleged that this “official policy,

                                      21
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 22 of 31 PageID: 245



 practice or custom” fostered “superficial and shallow Internal

 Affairs process which ignored evidence and patterns of police

 misconduct on individual and department levels,” where Ocean

 City failed to “adequately track excessive force complaints,

 administrative complaints, and/or use of force incidents.” Id.

       Finally, that plaintiff alleged that Ocean City was aware

 of numerous similar police citizen encounters “whereby they

 customarily and frequently subjected citizens held in custody to

 physical and mental abuse; unlawfully and maliciously assaulted,

 arrested and harassed citizens; intentionally, recklessly and/or

 negligently misrepresented the facts of arrests and/or other

 police citizen encounters; falsified police and/or other

 official records; made false arrests, mishandled and/or withheld

 evidence and/or used unreasonable and excessive force on

 citizens/arrestees.”      Id.   The plaintiff claimed that “Ocean

 City was aware of all these failures, but did nothing to remedy

 or rectify them, all of which led to his injuries.”           Id.

       This Court found that the Kilgarriff plaintiff’s

 allegations for Monell liability were “wholly conclusory without

 one tidbit of factual support,” and that the plaintiff had

 entirely failed to “back[] up his claims with facts, which, when

 accepted as true, provided support as to the plausibility of his

 Monell claims.”     Id.   It specifically compared the plaintiff’s

 claims to those in Estate of Roman v. City of Newark, 914 F.3d

                                      22
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 23 of 31 PageID: 246



 789 (3d Cir. 2019), where the Third Circuit found that a

 plaintiff who had pointed to specific facts in the form of a

 press release, newspaper article, and consent decree supporting

 his allegations of a pattern or practice of unconstitutional

 arrests had sufficiently pled claims for Monell liability, id.

 at 799, and found that the boilerplate language pled by the

 Kilgarriff plaintiff failed to reach the requisite level.

 Kilgarriff, 2019 WL 1434763 at *4-5.

       Turning to Plaintiff’s claims here, the Court finds that

 she has similarly failed to sufficiently plead a claim for

 Monell liability under any theory.        Plaintiff’s claims are

 highly similar to those this Court rejected in Kilgarriff.

 While the Court will not quote all 19 paragraphs found under

 Count 12, the following lengthy paragraph is representative of

 the rest of Plaintiff’s allegations:

       Defendants have encouraged, tolerated, ratified and has
       been deliberately indifferent to the following patterns,
       practices and customs and to the need for more or different
       training, supervision, investigation or discipline in the
       areas of: Unlawful detentions and unlawful arrests by
       police officers, including the Defendant Officers; The
       proper exercise of police powers, including but not
       limited to the use of false information to obtain search
       warrants, fabrication of evidence, unlawful arrest,
       malicious   prosecution   and   unlawful   detention;   The
       monitoring of officers whom it knew or should have known
       were suffering from emotional and/or psychological
       problems that impaired their ability to function as
       officers; The failure to identify and take remedial or
       disciplinary action against police officers who were the
       subject of prior civilian or internal complaints of
       misconduct; Police officers' use of their status as police

                                      23
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 24 of 31 PageID: 247



       officers to employ the use of unlawful arrest, or to
       achieve ends not reasonably related to their police
       duties; Police officers' use of their status as police
       officers to employ the use of unlawful arrest, invoke the
       Code of Silence, or to achieve ends not reasonably related
       to police duties; The failure of police officers to follow
       established   policies,    procedures,    directives   and
       instructions regarding the securing of search warrants and
       the use of arrest powers under such circumstances as
       presented in this case; The refusal of police officers to
       intervene when other officers violate the rights of
       citizens in their presence; The failure to identify and
       take remedial or disciplinary action against units of
       officers assigned to narcotics investigations in light of
       repeated instances of misconduct over a period of many
       years as alleged in this Complaint; and The refusal of
       police officers to report or provide information
       concerning the misconduct of other police officers, a
       custom or practice known as the "Code of Silence."

 ECF No. 1 at ¶ 91.

       This paragraph provides no more factual support, and makes

 no greater effort to bolster Plaintiff’s allegations that

 Defendant had an unconstitutional custom or policy, or had

 failed to properly train or supervise its officers, than did the

 allegations in Kilgarriff.       Nor do any of her other allegations

 under Count 12 go any further; instead, Plaintiff relies

 entirely on conclusory statements, and has put forth no specific

 factual allegations whatsoever to support her boilerplate

 pleadings for Monell liability.        “Even though in order to

 survive a motion to dismiss Plaintiff is not required to plead

 the level of proof needed to ultimately prove [her] municipal

 liability claims, Plaintiff must do more than [she] has pleaded

 here.”    Kilgarriff, 2019 WL 1434763 at *5.       For these reasons,

                                      24
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 25 of 31 PageID: 248



 Defendant’s motion to dismiss Plaintiff’s claim for Monell

 liability against Gloucester Township will be granted.

       B. Plaintiff’s State Law Claims

       The Court turns next to Plaintiff’s state law claims.

 Plaintiff alleges a number of “supplemental state law” claims in

 her Complaint, for false arrest, “excessive force/battery,”

 assault, false imprisonment, and failure to intervene.           (Counts

 2, 4, 6, 8, and 11).      Defendant argues that the first four

 claims must be dismissed because Plaintiff failed to provide

 notice of these claims as required by the New Jersey Tort Claims

 Act (“NJTCA”).

       The NJTCA requires that notice of a claim of injury against

 a public entity be provided “no later than the 90th day after

 accrual of the cause of action.”          N.J. Stat. Ann. § 59:8–8.

 “Failure to comply with the NJTCA notice requirement precludes

 recovery against both a public employee and a public entity.”

 Lozano v. New Jersey, No. 17-cv-6581 (KM)(JBC), 2020 WL 3542374,

 at *14 (D.N.J. June 29, 2020) (citing Velez v. City of Jersey

 City, 180 N.J. 284, 296 (2004)).          “A plaintiff who fails to file

 such a claim within the 90-day period is ‘forever barred from

 recovering against a public entity or public employee.’”            Id.

 (quoting N.J. Stat. Ann. § 59:8–8).

       Courts in this district have previously found that the

 NJTCA’s notice requirement applies to state tort claims for

                                      25
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 26 of 31 PageID: 249



 false arrest, false imprisonment, battery, and assault.           Teel v.

 Eliasen, No. 17-02253 (RBK/AMD), 2018 WL 5307806, at *3-4

 (D.N.J. Oct. 28, 2018).      Claims such as these accrue on the day

 of the incident or arrest.       See Lozano, 2020 WL 3542374 at *14

 (citing Bayer v. Twp. of Union, 997 A.2d 1118, 1130 (App. Div.

 2010)).

       All of Plaintiff’s state law claims relate to the incident

 on June 6, 2019; the Complaint contains no allegations related

 to any events that occurred after that date.          And Plaintiff has

 alleged claims only against public entities and employees.

 Accordingly, the NJTCA required Plaintiff to provide notice of

 these claims by September 4, 2019.        However, nowhere does

 Plaintiff’s Complaint plead that she provided such notice.

 “Because there is nothing in the complaint setting forth any

 factual allegation regarding a notice of tort claim, and because

 Plaintiff has not opposed the motion on this ground,”

 Plaintiff’s state law claims for false arrest, false

 imprisonment, battery, and assault must be dismissed.

 Queensbury v. Petrone, No. 14–cv–7230 (RMB/AMD), 2015 WL

 4715323, at *5 (D.N.J. Aug. 7, 2015).

       Defendant next argues that Plaintiff’s remaining state law

 failure to intervene claim must be dismissed for failure to

 state a claim.     As explained above, Plaintiff has failed to

 state any plausible claim for failure to intervene here.            For

                                      26
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 27 of 31 PageID: 250



 the same reasons as her § 1983 failure to intervene claim,

 Plaintiff’s state law claim, based on the exact same factual

 allegations, fails as well and will be dismissed.

    IV.   Plaintiff’s Motion to Amend and Motion for an Extension

       Rather than respond to or oppose Defendant’s motion to

 dismiss, Plaintiff chose to file a motion for leave to file an

 amended complaint.      (ECF No. 10).     As the basis for her motion,

 Plaintiff first cites Federal Rule of Civil Procedure

 15(a)(1)(B), which provides that a “party may amend its pleading

 once as a matter of course within . . . 21 days after service of

 a motion under Rule 12(b), (e), or (f).”         See ECF No. 10 at 3).

 However, Plaintiff did not file her motion for leave to file an

 amended complaint until July 14 — over 6 weeks after Defendants

 had filed their motion to dismiss.        Accordingly, Rule

 15(a)(1)(B) is inapplicable to the present motion.

       All other amendments are governed by Rule 15(a)(2), which

 provides that “a party may amend its pleading only with the

 opposing party's written consent or the court's leave.”           The

 Court “should freely give leave when justice so requires.” Fed.

 R. Civ. P. 15(a)(2).      And although “[t]he decision to grant or

 deny leave to amend under Rule 15(a) is ‘committed to the sound

 discretion of the court,’” Arab African Int'l Bank v. Epstein,

 10 F.3d 168, 174 (3d Cir. 1993), as a general rule “[a]n

 amendment must be permitted in the absence of undue delay, bad

                                      27
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 28 of 31 PageID: 251



 faith, dilatory motive, unfair prejudice, or futility of

 amendment.”    Van Duyne v. Stockton University, No. 1:19-cv-

 21091-NLH-KMW, 2020 WL 6144769, at *2 (D.N.J. Oct. 20, 2020)

 (quoting Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d

 Cir. 2002)).

       Here, Plaintiff filed a form of a proposed amended

 complaint that identifies the differences between her initial

 complaint and the proposed amended filing, as required by Local

 Civil Rule 15.1.     (ECF No. 11).     From the Court’s review of the

 proposed amendments, it appears that Plaintiff simply intends to

 add Camden County as a party; the only changes made in the

 proposed amended complaint are to add Camden County as a

 defendant, and to replace two paragraphs which previously

 referred to Gloucester County and Township, ¶¶ 9 and 12, with

 almost identical paragraphs referencing Camden County instead.

 Plaintiff’s amended complaint includes no other changes, and no

 additional factual allegations whatsoever.

       With no additional facts or changes made to the core

 allegations, the addition of Camden County, who could only face

 liability under the same theories of Monell liability that

 Plaintiff’s current complaint pursues against Gloucester

 Township, would have no impact on the sufficiency of Plaintiff’s

 claims at this stage.      Plaintiff’s proposed claims against

 Camden County would fail for the exact same reasons as her

                                      28
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 29 of 31 PageID: 252



 claims against Gloucester Township.        Plaintiff states that she

 seeks leave to amend “to cure some deficiencies which only come

 to light after the Plaintiff’s reviewing their initial filing,

 the Defendants responses, and a further investigation.”           (ECF

 No. 10 at 4).     “Plaintiff's proposed amended complaint, however,

 fails to cure the legal deficiencies outlined in this Opinion,

 and therefore, Plaintiff's motion to amend will be denied as

 futile.”    Lax v. City of Atlantic City, No. 1:19-cv-7036-NLH-

 AMD, 2019 WL 7207472, at *6 (D.N.J. Dec. 27, 2019).

       However, the Court recognizes that Third Circuit precedent

 “supports the notion that in civil rights cases district courts

 must offer amendment — irrespective of whether it is requested —

 when dismissing a case for failure to state a claim unless doing

 so would be inequitable or futile.”        Fletcher-Harlee Corp. v.

 Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir.

 2007).    Here, while Plaintiff’s present motion to amend to add

 Camden County as a defendant will be denied as futile due to its

 failure to allege any additional relevant facts sufficient to

 overcome the deficiencies in her original complaint, a number of

 Plaintiff’s claims, including those against the only currently

 named Defendant, Gloucester Township, will be denied without

 prejudice.    Consequently, the Court will afford Plaintiff 30

 days to file an amended complaint to assert claims that have not

 been dismissed with prejudice by this Opinion and accompanying

                                      29
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 30 of 31 PageID: 253



 Order, and to fix the deficiencies outlined by this Opinion, if

 she can do so in compliance with the relevant pleading

 standards.

       Finally, shortly prior to filing her motion for leave to

 file an amended complaint, Plaintiff filed a motion for an

 extension of time to respond to Defendant’s motion to dismiss.

 (ECF No. 8).     The Court first notes that Plaintiff’s filing of a

 motion for leave to file an amended complaint appears to

 demonstrate that she no longer intended to file any opposition

 to the motion to dismiss.       However, even if she had, her motion

 for an extension will be denied.          This Court has discretion to

 extend a deadline after the time has expired upon a showing of

 good cause and excusable neglect.          See Fed. R. Civ. P.

 6(b)(1)(B); Drippe v. Tobelinski, 604 F.3d 778, 782 (3d Cir.

 2010).    Plaintiff filed this motion 9 days after the due date

 for her to file any opposition to the motion to dismiss, and

 failed to provide any explanation at all for her failure to file

 the motion for an extension until after the due date had already

 passed.    Even after Defendant filed a brief opposing the motion

 for an extension, Plaintiff has failed to make any attempt at

 providing an explanation for her late request; it appears to the

 Court that her inability to provide a sufficient basis for the

 extension may explain the decision to pursue the filing of an

 amended complaint that included almost no additional allegations

                                      30
Case 1:20-cv-02049-NLH-KMW Document 12 Filed 12/04/20 Page 31 of 31 PageID: 254



 less than two weeks later.       Regardless, her motion for an

 extension will also be denied.       In any event, any potential

 prejudice is cured by the granting of leave to amend those

 claims not dismissed as futile.

                                 Conclusion

       For the reasons expressed above, Defendants’ motion to

 dismiss (ECF No. 5) will be granted in part and denied in part.

 Plaintiff’s claims for false arrest, false imprisonment, and

 unreasonable search and seizure in violation of the Fourth

 Amendment survive.      To the extent Plaintiff intended to allege

 claims under the Fifth, Sixth, and Eight Amendment, and the

 Fourteenth Amendment’s due process, those claims will be

 dismissed with prejudice; all other claims will be dismissed

 without prejudice.      However, Plaintiff will be permitted 30 days

 from the entry of this Opinion and accompanying Order to file

 any amended complaint seeking to cure the deficiencies outlined

 in this Opinion.     Finally, Plaintiff’s pending motions for an

 extension of time and for leave to file an amended complaint

 (ECF No. 8 and 10) will be denied.

       An appropriate Order will be entered.



 Date: December 4, 2020                     /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      31
